DETAILED ACTION
This action is in response to the amendments dated 03/18/2022.
Claims 1-27 are pending and have been examined.

Response to Amendment
Previously pending 112 rejections have been withdrawn in response to applicant’s amendments.

Response to Arguments
Applicant assert that the claims are not obvious variations of the claims in patent 10742422. However, the claims that seem most similar are those in patent 10489757.  Further explanation of the similarities has been provided where helpful in the double patenting rejection below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-14, 24 of U.S. Patent No.10489757. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other with relatively little difference.
Claim 1 of the instant application is covered by claim 1 of ‘757 in all aspects except the generation of keys and association of keys. However, as ‘757 teaches that keys are provided to users, it would be obvious to one of ordinary skill in the art that the keys are generated in some sense of the word (i.e., provided in some form) and are associated by virtue of being tied to each other in the database for the authorization of transactions. 
Claims 2-8, 10-15, 17-20, 23  recite the same limitations as in the independent and dependent claims of ‘757.
Claims 9, 16 recite the usage of security code which is an obvious variation of any form of verification that is to be used as found in the claims above.
Claim 21 recites the requirement of the first and second key to be provided within a threshold amount of time. The claims of ‘757 recite the usage of time thresholds and so requiring the first and second key be provided within a time threshold would have been an obvious variation.  
Claim 22 recites the usage of a cryptocurrency exchange.  The claims of ‘757 disclose the usage of cryptocurrencies, so the utilization of an exchange would have been an obvious variation. 
Claim 24 recites receiving a threshold request and requiring a condition to enable the transaction. This is substantially similar to the receiving of a threshold request and requiring an out of band verification. Therefore such limitations are obvious variations of the claims in ‘757.
Claims 25-27 recite various conditions. Differentiation of conditions is an obvious variation that does not materially differentiate the scope of the claims. Therefore such limitations are obvious in view of the claims of ‘757.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        07/30/2022